Citation Nr: 1233423	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lung cancer, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the Veteran's claim for entitlement to service connection for lung cancer.  The same claim had previously been denied, but the RO's decision was unclear as to whether it had reopened the previously denied claim and denied it on the merits, or it had denied the application to reopen.  This case has since been reviewed by the Board and the United States Court of Appeals for Veterans Claims (the Court) on multiple occasions on a de novo basis.  Consequently, the Board will continue to adjudicate the claim on a de novo basis.

In June 2002, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

It is not necessary to recount the lengthy procedural history of the case. The most recent Court decision, in January 2012, vacated and remanded the Board's June 2010 decision denying the claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Prior adjudications of this claim have focused on whether the Veteran served in Vietnam and therefore was entitled to the presumption that he was exposed to Agent Orange.  If so, he would be entitled to service connection for lung cancer on a presumptive basis.  The Veteran's service personnel records reflect that he served in Thailand, not Vietnam, but he contended that he had set foot in Vietnam at various points during his service in Thailand.  He also contended that he was exposed to Agent Orange through his contact with troops who had recently been in Vietnam and their clothing and equipment.

However, another issue addressed in this case was whether the Veteran was exposed to Agent Orange while stationed at Don Muang Air Force Base in Vietnam.  In a March 2008 letter, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that it could not document or verify that the Veteran was exposed to herbicides while stationed at Don Muang Air Force Base, Thailand. According to JSRRC, its research indicated that (1) herbicides were sprayed in a coastal area near Pranburi, Thailand; (2) Don Muang is not on the Department of Defense listing of areas sprayed outside the Republic of Vietnam; and (3) available unit histories do not mention or document any herbicide spraying testing, or storage at Don Muang AFB.

Significantly, however, there have been important changes in the way that the RO develops claims of exposure to Agent Orange in Thailand.  A May 2010 Compensation and Pension (C&P) Bulletin indicates that, after reviewing documents related to herbicide use in Vietnam and Thailand, C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to C&P, when herbicide related claims from veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Don Muang, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Here, however, the Veteran's DD Form 214 indicates that, while he did serve in the Air Force in Don Muang, his military occupation specialty was administrative specialist, and his personnel records reflect that he was an air passenger specialist.  The M21-1MR provides that if herbicide exposure cannot be conceded based upon the above described facts, a copy of the C&P Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

Given that the above process, a remand is required for the RO to develop the claim pursuant to these new procedures were not in effect when the Veteran's claim was most recently before the RO.  In addition, there is a buddy statement in the form of an email response dated June 2012 from "K.R.L." verifying statements made by the Veteran in a June 2012 email.  The RO should review this new evidence prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Take all steps required by the M21-1MR with regard to claims such as this one involving claimed exposure to Agent Orange in Thailand during the Vietnam Era, including Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

2.  The appellant has provided additional information regarding multiple trips to Vietnam to include DaNang, Saigon and NahTrang.  The AOJ should attempt to obtain document the reported trips to Vietnam.  

3.  The AOJ should attempt to contact the appropriate service department authority and determine whether the appellant would have received verbal orders to fly from Thailand to Vietnam .  (See letter received by BVA August 3, 2012.)

4.  Review the additional evidence, including the above-noted June 2012 buddy statement, and readjudicate the claim under all appropriate statutory and regulatory provisions and legal theories.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



